Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-12 are pending in this application. This application is a division of US 14/897,641, filed 04/08/2016, now abandoned, which is a national stage entry of PCT/JP2014/065637, filed 06/12/2014, which claims foreign priority to PCT/JP2013/066273, filed 06/12/2013 and JP 2013-273767, filed 12/11/2013.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8-10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al. (WO 2012/029325 A1, US 2013/0226112 A1 as English translation).
Akazawa et al. teach an adhesive sheet for adhesion to the skin comprising a support and an adhesive layer formed on the support, wherein the adhesive layer, with no a tackifier (claim 5), comprises a thermoplastic elastomer with a mixture of styrene-isoprene-styrene (SIS) block copolymer and styrene-isoprene (SI) block copolymer being particularly preferred (paragraph 17) and 75-90% by weight of liquid paraffin (the particularly preferred non-volatile hydrocarbon oil according to the instant specification) (substantially overlap with the claimed 23.5-88% in claim 9) (claim 1 and paragraph 20) and a transdermal absorption preparation comprising the said adhesive sheet and a drug or a pharmaceutically acceptable salt thereof in the adhesive layer of the sheet (abstract and claim 14). 

Akazawa et al.’s teachings of a mixture of SIS and SI block copolymer being particularly preferred is interpreted as the weight percentage of SI block copolymer relative to the mixture of SIS and IS block copolymer being >0% and <100%.
A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of the weight percentage of SI block copolymer relative to the mixture of SIS and IS block copolymer is ≥20% and ≥30%by weight and the range of the weight percentage of SI block copolymer relative to the mixture of SIS and IS block copolymer taught in the prior art is >0% and <100% by weight and therefor, overlaps with the claimed range. 

Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al. (WO 2012/029325 A1, US 2013/0226112 A1 as English translation) as evidenced by Wang et al. (Evaluation of Drug Release Profile from Patches Based on Styrene–Isoprene–Styrene Block Copolymer: The Effect of Block Structure and Plasticizer, in IDS filed on 03/16/2020) and Kraton Corporation, Kraton D1163 P polymer (filed in IDS on 03/16/2020).
Akazawa et al.’s teachings are discussed above and applied in the same manner. 
According to Wang et al. who teach SIS block copolymer including Kraton D1163 P polymer which is contain 38% by weight of diblock, i.e., a mixture of SIS and SI with .

Claims 1-6, 8-10, and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al. (WO 2012/029325 A1, US 2013/0226112 A1 as English translation) in view of Wang et al. (Evaluation of Drug Release Profile from Patches Based on Styrene–Isoprene–Styrene Block Copolymer: The Effect of Block Structure and Plasticizer, in IDS filed on 03/16/2020) as evidenced by Kraton Corporation, Kraton D1163 P polymer (filed in IDS on 03/16/2020).
Akazawa et al.’s teachings are discussed above and applied in the same manner. 
Akazawa et al. do not specify the specific weight percentage of SI block copolymer relative to the mixture of SIS and IS block copolymer in claims 1 and 6 and their solution viscosities in claims 2 and 3.
This deficiency is cured by Wang et al. who teach SIS block copolymer including Kraton D1163 P polymer which is contain 38% by weight of diblock, i.e., a mixture of SIS and SI with SI being 38% by weight of SIS+SI. According to “Kraton Corporation, Kraton D1163 P polymer” Kraton D1163 P polymer has a solution viscosity of 900 cps (0.9 Pa.s) as 25% by weight toluene solution at 25 °C.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Akazawa et al. and Wang et al. to specify mixture of SIS + SI block copolymer and SIS block copolymer in the composition .

Claims 7 and 11 rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al. (WO 2012/029325 A1, US 2013/0226112 A1 as English translation).
The teachings of Akazawa et al. are discussed above and applied in the same manner. 
According to the instant specification liquid paraffin is the particularly preferred non-volatile hydrocarbon oil and thus the same liquid paraffin taught by Akazawa et al. particularly preferred of the claimed non-volatile hydrocarbon oil and would have the same viscosity as claimed.
	
	
Claims 7 and 11 rejected under 35 U.S.C. 103(a) as being unpatentable over Akazawa et al. (WO 2012/029325 A1, US 2013/0226112 A1 as English translation) as evidenced by Oil Viscosity - How It's Measured and Reported (https://www.machinerylubrication.com/Read/411/oil-viscosity).
The teachings of Akazawa et al. are discussed above and applied in the same manner. 
2/s) at 40 °C (the figure and paragraphs under “Viscosity Index”).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Claims 17 and 20-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of US 10,758,494 B2 in view of Wang et al. (Evaluation of Drug Release Profile from Patches Based on Styrene–Isoprene–Styrene Block Copolymer: The Effect of Block Structure and Plasticizer, in IDS filed on 03/16/2020). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: 
the instant claims 1-12 recite an adhesive sheet comprising an adhesive layer free of tackifier, formed on a support, comprising a mixture of a triblock copolymer and a diblock copolymer with at least 20% by weight of diblock copolymer as a thermoplastic elastomer and a non-volatile hydrocarbon oil and a transdermal absorption preparation comprising a drug contained in an adhesive layer of the sheet.
The US 10,758,494 B2 claims 1-7 recite a transdermal absorption preparation comprising rivastigmine contained in an adhesive layer comprising at least SI block copolymer, and a non-volatile hydrocarbon oil. According to Wang et al. SIS block copolymer including Kraton D1163 P polymer which is contain 38% by weight of diblock, i.e., a mixture of SIS and SI with SI being 38% by weight of SIS+SI. It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Akazawa et al. and Wang et al. to specify mixture of SIS + SI block copolymer and SIS block copolymer in the composition taught by Akazawa et al. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same transdermal absorption preparation.


Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6, and 9 of US 9,895,320 B2 in view of Ota et al. (JP 2012-149061 A1). Although the patent and instant claims are not identical, they are not patentably distinct from each other because: 
the instant claims 1-12 are discussed above and applied in the same manner.
The US 9,895,320 B2 claims 1-4, 6, and 9 recite a transdermal absorption preparation comprising rivastigmine contained in an adhesive layer free of tackifier comprising at least SI block copolymer, and a non-volatile hydrocarbon oil. According to Wang et al. SIS block copolymer including Kraton D1163 P polymer which is contain 38% by weight of diblock, i.e., a mixture of SIS and SI with SI being 38% by weight of SIS+SI. It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Akazawa et al. and Wang et al. to specify mixture of SIS + SI block copolymer and SIS block copolymer in the composition taught by Akazawa et al. including Kraton D1163 P polymer. SIS block copolymer including Kraton D1163 P polymer was well known to a person of ordinary skill in the art 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same transdermal absorption preparation.

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 10 of US 10,525,014 B2. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: 
the instant claims 1-12 are discussed above and applied in the same manner.
The US 10,525,014 B2 claims 1-3 and 10 recite a transdermal absorption preparation comprising rivastigmine contained in an adhesive layer free of tackifier comprising SIS + SI block copolymer with SIS being 15-60% by weight of SIS + SI and a non-volatile hydrocarbon oil. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same transdermal absorption preparation.

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-15 of US 10,314,791 B2. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: 
the instant claims 1-12 are discussed above and applied in the same manner.
The US 10,314,791 B2 claims 1 and 4-15 recite a transdermal absorption preparation comprising rivastigmine contained in an adhesive layer free of tackifier comprising SIS + SI block copolymer with SI being ≥30% by weight of SIS + SI and a non-volatile hydrocarbon oil. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same transdermal absorption preparation.

Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-15 of US 10,314,791 B2. Although the patent and instant claims are not identical, they are not patentably distinct from each other because: 
the instant claims 1-12 are discussed above and applied in the same manner.
The US 10,314,791 B2 claims 1 and 4-15 recite a transdermal absorption preparation comprising rivastigmine contained in an adhesive layer free of tackifier comprising SIS + SI block copolymer with SI being ≥30% by weight of SIS + SI and a non-volatile hydrocarbon oil. 
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same transdermal absorption preparation.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612